Exhibit 10.12
Cing2284.A.005
This Amendment (cing2284.A.005), effective as of May 1, 2008 (“Effective Date”),
between StarTek USA, Inc. (“StarTek”), a Delaware corporation, and AT&T Mobility
LLC, (“AT&T Mobility”) a Delaware limited liability company, on behalf of itself
and its Affiliates, amends that certain Provider Master Service Agreement dated
January 1, 2002.
RECITALS
WHEREAS, AT&T Wireless Services, Inc. and StarTek entered into a Provider Master
Service Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Wireless Services, Inc. assigned its rights and delegated its
duties under the MSA and all statements of work thereunder to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the MSA;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA as follows:

  1.  
Section 8. “Term and Extension of Relationship” of the MSA is hereby deleted in
its entirety and it is replaced by the following:
       
“8. Term and Extension of Relationship
       
This MSA is effective as of March 21, 2002 (‘Effective Date’) and ends on
May 30, 2008.”
    3.  
Except as amended by this Amendment, the MSA and all responsibilities are not
otherwise modified, revoked or superseded and remain in full force and effect.

IN WITNESS WHEREOF, the parties execute this Amendment as of the date stated
above.

                      AT&T Mobility LLC by its authorized       StarTek USA,
Inc. Representative AT&T Services, Inc.                  
By:
  /s/ George Atchison       By:   /s/ Patrick Hayes    
 
                    Printed Name: George Atchison       Printed Name: Patrick
Hayes Title: Senior Contract Manager       Title: EVP & COO Date: 4/30/2008    
  Date: 4/30/08

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

